Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Hoffman et al. (US 6802886 B2) (hereinafter “Hoffman”), Marsh et al. (US 2009/0324440 A1) (hereinafter “Marsh”), and Huang et al. (US 2012/0031232 A1) (hereinafter “Huang”).

Hoffman teaches a method of making metallized iron agglomerates by combining iron/steel particles, i.e., iron ore fragments, a reductant, and a cellulose fiber binder material, i.e., biomass, compacting the combination to form a solid agglomerate and reducing the iron portions in a direct reduction furnace (Hoffman, Abstract). Hoffman also teaches the cellulose fiber used as a binder in the production of green agglomerates in the present invention can be derived from waste materials such as used paper, cardboard, wood scrap, bagasse (sugar cane waste), or municipal waste (Hoffman, Column 4, lines 8-11). Hoffman also teaches iron bearing materials are fed from the hopper along with the binder material, where the binder material may be utilized in quantities up to about 25 wt.% (Hoffman, Column 4, lines 33-46). 
Moreover, Hoffman teaches that the iron bearing materials can be metallized DRI fines, dust, waste pellet fines, and virgin iron ore, in the form of fines, with a particle size of up to 6 mm (Hoffman, Column 4, lines 46-65). Hoffman also teaches it has been found that cellulose fiber material effectively acts as a reductant and in some circumstances can replace some or all of the more-costly beneficiated reductants, thus, the potential exists for the reductant component in the agglomerate to be 100% replaced by cellulose material, especially if there is an economic advantage to doing so (Hoffman, Column 5, lines 15-21). Hoffman also teaches that the mixture is preferably briquettes so that the high pressure briquetting process will compact the agglomerates (Hoffman, Column 5, lines 41-44). Additionally, Hoffman teaches 22 cc briquettes were revealed (Hoffman, Column 6, line 52), i.e., 20 cm3, with a major dimension of at least 2.71 cm (volume= 20cm3;                         
                            a
                            =
                            
                                
                                    20
                                
                                
                                    3
                                
                            
                            =
                            2.71
                             
                            c
                            m
                        
                    ), it is clear that even if the briquettes are cubic in shape, the major dimension would be 2.71 cm and if the briquettes were rectangular in shape then the major dimension would be greater than 2.71 cm.

However, Hoffman does not disclose or suggest that the briquettes have an amount of biomass of 30-45% by mass of the briquettes supplied to the preheating chamber, in fact Hoffman teaches only amounts up to 25% (Hoffman, Column 4, lines 33-46), transporting briquettes through a preheating chamber and preheating the briquettes to a temperature of at least 400°C and less than 800°C as the briquettes move through the preheating chamber; and exposing the preheated briquettes to electromagnetic energy, in the form of microwave energy, under anoxic conditions, as the preheated briquettes move through the heating/reduction chamber, with the microwave energy generating heat within the iron ore fragments and the biomass, and heating the preheated briquettes to a temperature of at least 800°C and less than 1200°C, and with the biomass acting as a reductant and reducing iron ore in a solid state so that there is at least 90% metallization of iron ore in a solid state metallized product produced in the process as presently claimed.


Marsh teaches a process for reducing a metal-containing material by providing a metal-containing material, heating the material by convective and/or conductive and/or radiative means and exposing the material to microwave energy (Marsh, [0019-0022]). Marsh also teaches that the metal-containing material may be iron ores, including hematite (Marsh, [0043-0045]). Marsh also teaches that the heating by convective and/or conductive and/or radiative means is to a temperature in the range of 400-850°C, where the heating step preferably excludes the use of microwave or radio frequency energy to significantly heat the material (Marsh, [0060] and [0063]). Moreover, Marsh teaches the reduction reaction may be carried out in a reducing gas atmosphere, preferably in a hydrogen atmosphere, i.e., anoxic environment (Marsh, [0094]). Marsh also teaches the inventors surprisingly found that the application of microwave and radio frequency energy, together with conventional heating means, achieves reduction and/or metallization of a metal in a metal-containing material at a lower temperature and at a shorter residence time than is possible using the conventional processes (Marsh, [0030]). Additionally, Marsh teaches that the metal-containing material will typically be provided in the form of small pieces of crushed ore having diameters of less than approximately 100mm, i.e., 10cm, and preferably less than 50 mm, i.e., 5cm (Marsh, [0052]).

However, Marsh does not disclose or suggest transporting briquettes successively through a preheating chamber and a heating/reduction chamber, wherein the briquettes include iron ore fragments and biomass, and the biomass being 30-45% by mass of the briquettes supplied to the preheating chamber as presently claimed.

Huang teaches a process for reducing and smelting iron ore and generating syngas of a controlled high quality composition (Huang, [0002]). Huang also teaches a method using a combined successive microwave heating and plasma/electric arc heating in separate zones for the co-production of pig iron, high quality syngas, and biomass to liquid production (Huang, [0037]). Huang teaches that iron ore is mined, crushed, ground, and concentrated to increase the iron content and are mixed with carbon containing material as either fine solid particles or as a liquid in a certain ratio (Huang, [0058]) and then the mixture is used as the feed material (Huang, [0059]). The use of solid state iron ore mixed with the carbon containing material as fine solid particles of Huang corresponds to reducing iron ore in a solid state of the present invention.
 Moreover, Huang teaches that iron oxide fines are mixed with a carbon containing material such as coal or biomass and then charged into an air tight chamber of a reactor with successive heating in microwave and plasma/electric arc heating zones, wherein the mixture is first heated to elevated temperatures by microwaving irradiation in the first zone due to its good microwave absorbing capabilities (Huang, [0038]). Huang also teaches that the microwave energy heats the layer of iron ore and feedstock coal mixture to approximately 800°C in a few minutes such that the iron ore is quickly reduced into direct reduced iron, i.e., the solid feed material and biomass are reduced during the microwave heating step to form direct reduced iron (Huang, [0061-0062]). 
Huang further teaches the concentrated fine particles of iron ore, preferably at least finer than 100 mesh, and preferably finer than 325 mesh, are mixed with fine particles of a carbon containing material preferably at least finer than 100 mesh, preferably finer than 200 mesh and the mixture is used as feed material in the form of loose powdered masses or of agglomerates with a binder, and a hydrogen-containing compound as fine solid particles, including bituminous coal, where the mixture is used as feed material in the form of loose powdered masses or of agglomerates with a binder, i.e., a briquette of iron ore and binder (Huang, [0058-0059]).
Huang also teaches that microwaves are introduced into the microwave heating zone 101 through waveguide segments 109 (Huang, [0054]). Moreover, Huang teaches that in the microwave reduction zone, 101, fast iron ore reduction occurs before moving to the plasma/electric arc heating zone (Huang, [0067]). Additionally, Huang teaches the waveguide segments 109 are purged continuously with an inert gas, CO, H2, or syngas through a port 301 as shown in FIG. 3 to prevent air from getting into the furnace chamber 100 if the window is broken (Huang, [0054]). Moreover, Huang teaches that the biomass is charged into the chamber in a layer over the layer of the main feedstock mixture as a thermal insulator to reduce heat loss, utilize heat more efficiently, increase syngas output, and facilitate carbon reaction with excess steam and CO2 especially in the plasma/electric arcing zone, (i.e., the biomass can utilize heat more efficiently because biomass can insulate the iron during the microwave zone heating) (Huang, [0073]).

However, Huang does not disclose or suggest the iron ore and biomass, in the form of briquettes, are transported through a preheating chamber which preheats the iron ore and biomass as they move through the preheating chamber or that the iron ore and biomass are preheated to a temperature of 400-800°C or the briquettes have a major diameter of 1-10cm as presently claimed.

Therefore, it is clear that Hoffman, Marsh, and Huang, either alone or in combination, do not disclose or suggest the present invention. 
In light of the above, claims 1, 3-6, and 35-36 are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        

/BRIAN D WALCK/Primary Examiner, Art Unit 1738